DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 11/13/2020 for RCE application with case number 15/916182 (filed on 03/08/2018) in which claims 1-20 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are currently amended. Claims 19-20 have been previously cancelled. Claims 21-22 have been added as new claims. Accordingly, claims 1-18, and 21-22 are currently pending.

Priority
	Acknowledgment is made of applicant’s claim no priority for this application filed on 03/08/2018.

Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 10/03/2018, 10/29/2019, and 05/11/2020 have been received and considered.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
Response to Arguments
Applicant's arguments, filed on 11/13/2020, have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §112(b): The rejections of claims 1-18 for failing to particularly point out and distinctly claim the subject matter, which the inventor regards as the invention, are withdrawn, as the amended claims filed on 11/13/2020 have overcome the rejection under §112(b) recited in the Final office action mailed on 07/13/2020.
Regarding the claim rejections under 35 USC §102(a)(1) & 35 USC §103:  Applicant’s arguments/ remarks regarding the rejections of the claims under the prior arts in records are persuasive in view of the currently amended and/or new independent claims 1, 11, and 21. Accordingly, the previous prior art rejections under 35 USC §102(a)(1) & 35 USC §103 are withdrawn.

Examiner’s Amendment 
The amendments filed by applicant on 11/13/2020 have been considered and entered and the following Examiner’s amendments are in addition to the above noted Applicant’s amendments. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in the communications with Mr. Alan Lightfoot (Reg. No. 57756) on 01/28/2021 (see attached Interview summary). The following amendments to claims 1 and 21 are added to the preceding filed claims 1, and 21:
In claim 1, after line 12, the phase - - a processor disposed within the gearbox; - - has been inserted.
 In claim 21, line 4, the word “a” third occurrence has been deleted and replaced with - -the- -.

Allowable Subject Matter
Claims 1-18, and 21-22 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application.  In this regard, it is noted that applicants’ amendments and arguments submitted on 11/13/2020 (see pages 8-10 of the remarks), in addition to the Examiner’s amendment as indicated above, overcome the previous rejections.
This communication warrants no other examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks in the RCE/Amendment filed on 11/13/2020 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP §1302.14).
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims.  All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/T.E./Examiner, Art Unit 3661                           
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661